Dillon, Oh. L
(dissenting). — Giving effect to all the language of the reservation in the deed from Lyon to Yan Fleet, on which the whole case turns, and reading this language in the light of the surrounding circumstances, suchas the situation and character of the dominant and servient estates, the location of the way, the objects for which it was reserved, the acts of the parties, etc., I am of opinion that the way in controversy was intended for the benefit of all the remaining premises of Lyon, and extended along the whole eastern boundary thereof.
The language of the reservation is as follows: “ The said Lyon, reserving to himself, his heirs and assigns, the right of way to and fro, through said premises for wagons and foot passengers, from ~Wasliington street to the eastern boundary of his premises, situated on said lots 5 and 6, forever.” No other construction than the one I adopt gives full effect, as I think, to all the language used. The right *300reserved is u through the premises” (not through part of th'eín),“ to the eastern boundary of Lyon’s premises,” to the boundary (not to the southeast corner) “ situated on said ‘lots 5 and 6,” and not lot 6 alone, as the opinion of the court holds. If the way was to end at the southeast corner of one of the lots, how easy and how natural it would have been to say so. When we consider that the estate retained by Lyon was business property, with frontage enough for four stores, shallow in depth, that there was no alley in the block, the necessity for a rear approach to the stores, the probable division and sale of the property, the unreasonableness of supposing that Lyon intended to benefit one portion thereof more than another, the fact that the burden on the servient estate is not onerous, since such a way does not take the valuable portion of it and is quite as advantageous to it as the dominant estate, the language of the other deeds in evidence, it seems to be the better construction — though I admit that the question is not free from some doubt — to hold that the way reserved was for the benefit of the whole of Lyon’s premises, and extended along the whole of “ the eastern boundary” line thereof, and did not terminate at the southeast corner of one of the lots. This is not a case of an indefinite location of a way, in which case I admit the correctness of the rule contended for by the defendant. It is simply a question as to the extent of the way, and this depends upon the meaning of the written reservation, to be determined from the language used, when it is applied to the subject-matter of the grant and the reservation. I content myself with this brief indication of the ground work of my dissent, without undertaking to state or enforce at length the arguments by which it might be supported. I concur very generally in the views presented.in the printed argument of the appellant’s counsel. Affirmed.